DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 are pending and have been prosecuted and examined below.
Information Disclosure Statement
The IDS submitted 05/11/2021 has been reviewed and considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-11:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites a functional process (1) receiving data (2) performing a search to return identifier (3) constructing data map and (4) determine risk.  The claimed limitations which under its broadest reasonable interpretation, are directed toward fundamental economic practices.  The claim describe collecting data and constructing credit map for identifying and using to determine risk (see specification para 0001, 0008, 0026).  Such concepts can be found in the abstract category of commercial interactions and marketing.   Fundamental economic practices is a sub-category of the abstract category of “methods of organizing human activity.  This concept is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) and therefore, the claimed subject matter under step 2A prong 1 is directed toward abstract category of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving data -insignificant extra solution activity of data gathering (2) performing a search to return an identifier -insignificant extra solution activity of data gathering (3) constructing data map-data manipulation  and (4) determine risk-fundamental economic practice.   .  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “constructing ...behavior network map” as the claimed limitations do not provide any technology to perform the recited function.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination, the combination of Limitations 1 and 2 are an insignificant extra solution business related activity of collecting data– a common business practice.  The combination of limitations 1-2 and 3 are directed toward collecting and organizing business related data which a common business practice.  The combination of limitations 1-3 and 4 are directed toward organizing collected data organization and data manipulation (see MPEP 2106.05 (c)) for use in determining risk- fundamental economic practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The additional elements recited in the claim include a system comprising a computer processor, a memory for storing instructions, a plurality of databases where the processors perform the receiving, search to return data, constructing data map and determine risk.  The functions performed by the processor are recited at a high level of generality and merely automates the functions recited and therefore, acts as a generic computer performing the identified abstract idea.  The processor of the system is generically claimed and is operating in its ordinary capacity and does not impose meaningful limits upon the abstract idea. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of collecting and organizing data for use in determining risk which is a process directed toward a fundamental economic activity and a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to organize data to determine risk and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea includes a system comprising a computer processor, a memory for storing instructions, a plurality of databases where the processors . . –is purely functional and generic.  Nearly every computer system will include the elements recited capable of performing the receiving, search to return data, constructing data map and determine risk functions required by the system claim.   As a result none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. "Absent a possible narrower construction of the terms “receiving”, “searching”, “constructing” and “using ...to determine risk”, these functions can be achieved by any general purpose computer without special programming". None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each process does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification para 0027-0032, wherein the specification discloses the databases can be one or more physical databases (para 0028), the storage medium can be any conventional storage medium (para 0030), the program module can be implemented in any hardware (para 0031), and the processes can be performed in any order (para 0098). 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-11 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward searching additional databases- well-known and understood technology.  Dependent claim 3 is directed toward hierarchical data organization- mere data manipulation.  Dependent claim 4 is directed toward two dimensional data organization- mere data manipulation.  Dependent claim 5 is directed toward data mapping depth and width representation of data by degrees of separation- mere data manipulation.  Dependent claim 6 is directed toward data content mapped- non-functional descriptive subject matter.  Dependent claim 7 is directed toward data content of data structure- non-functional descriptive subject matter.  Dependent claim 8-10 are directed toward database content and memory instructions/parameters to enable searching to access data- well – understood and routine.  Dependent claim 11 is directed toward print/display data- well-known and understood.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-11 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Interpretation: the term behavior network map is a neural network mapping of data for analysis. As evidence to support this interpretation the examiner provides the article “NEURAL NETWORK MAPPING: ANALYSIS FROM ABOVE “ by Cloud Reassembly RPI
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pub No. 2011/0173093 A1 by Psota (Psota), in view of US Patent No. 7,043,488 B1 by Baer et al. (Baer) and further in view of Using “Risk Maps" to Visually Model & Communicate Risk” by Neil (Neil)
In reference to Claim 1:
Psota teaches:
A system for creating a credit behavior network map between a plurality of
Entities ((Psota) in at least Abstract), the system comprising:
a computer processor ((Psota) in at least para 0066, para 0311);
a memory for storing a set of instructions for the computer processor ((Psota) in at least para 0311);
a plurality of databases, accessible by said processor, including at least a database of credit inquiries and, a database of corporate linkage, wherein the set of instructions in the memory cause the computer processor to perform ((Psota) in at least FIG. 4 and associated text at least para 0068-0069, para 0136-0138, para 0158, para 0165, para 0190,para 0227, para 0298, para 0311) steps of:
receiving an identifier of a first entity ((Psota) in at least FIG. 26-27; para 0031 -0035, para 0048, para 0064-0065, para 0090, para 0162-0164, para 0176, para 0216, para 0291-0293);
performing a first search of the database of credit inquiries to return an identifier of a second entity that made a credit inquiry concerning the first entity ((Psota) in at least FIG. 27, FIG. 29; para 0031 wherein the prior art teaches data for both buyers and sellers; para 0041, para 0042, wherein the prior art teaches classification of data records using processes which includes decision trees; para 0044-0049; wherein the prior art teaches data for both buyers and sellers; para 0052, para 0057, para 0064- 0065 wherein the prior art searching with decision trees for data and updating data based on an association between the unique identifier and at least one data record field; para 0069 receiving data based on automated identification of records in the plurality of records; para 0090, para 0125, para 0128-0129, where the prior art teaches a collection and aggregation of data system where records of buyers/sellers and association of transaction with different entities including non-transaction data including custom records with information identified associated with entity's identification number; para 0144, para 0149 wherein the prior art teaches a search structure which utilizes an ontology or hierarchy for a search], para 0162, para 0164; wherein the prior art teaches merging records associated with entity and clusters and classification, para 0166 wherein the prior art teaches methods and techniques to identify mergable records using filtering, classification and clustering processes, para 0167, para 0170,, para 0188 wherein the prior art teaches vertical classification] para 0216, para 0251, para 0291, para 0293. para 0296-0297) performing a second search in the database of corporate linkage to return an identifier of an entity hierarchically [vertical classification]related to said first entity ((Psota) in at least FIG. 27; para 0015, para 0017-0018, para 0031-0038; prior art Psota teaches a computer system which collects and stores a plurality of records among buyers and suppliers, aggregating the transaction and associating transactions with participating entities so that the user can search for suppliers, buyers and retrieve relevant information based on the aggregated data and identifiers of financial entities providing credit; para 0041, para 0047, para 0057, para 0064, para 0068-0069, using the processor to collect and store a plurality of non-transaction records; automatically aggregating the records of transactions and the non-transaction records with the processor; automatically associating the records with entities; analyzing the associated records with the processor to determine a financial risk for at least one of the entities; and rating a suitability of the at least one entity for financial exposure based on one of the analysis of the aggregated records and the determined financial risk. The plurality of non-transaction records may include data associated with at least one of the plurality of buyers and the plurality of suppliers. The plurality of non-transaction records may include data from at least one of trade data, intermediaries between a supplier and a buyer, supplier agents, country data, regional production data, commodity pricing, shipping data, import data, export data, credit- based data, certification data, regulatory data, securities trading data, tax records, and industry tracking data; para 0090; where in the prior art teaches "Section 172 allows for various type settings such as business type, owner type, ethnicity, small business, incorporation "; para 0102, para 0104; The prior art Psota teaches "Presently, buyers can access a plurality of supplier directories for information about suppliers. However, those directories may only contain information provided by the suppliers themselves, and on occasion, third-party information on limited subjects, such as relating to creditworthiness. "; para 0125, para 0162, para 0214-0216; Psota teaches a system/method where the user may search to obtain specific information criteria regarding the various entities and entity associated information; para 0222, para 0291 -0300), and an identifier [identifying information] of a fourth entity that is one of a creditor or a maker of a credit inquiry of said entity hierarchically [vertical classification] related to said first entity ((Psota) in at least para 0042, wherein the prior art teaches classification of data records using processes which includes decision trees; para 0044-0049, para 0052, para 0064; wherein the prior art searching with decision trees for data and updating data based on an association between the unique identifier and at least one data record field; para 0069 receiving data based on automated identification of records in the plurality of records; para 0125, para 0128-0129, where the prior art teaches a collection and aggregation of data system where records of buyers/sellers and association of transaction with different entities including non-transaction data including custom records with information identified associated with entity's identification number; para 0144, para 0149 wherein the prior art teaches a search structure which utilizes an ontology or hierarchy for a search;, para 0162, para 0164; wherein the prior art teaches merging records associated with entity and clusters and classification, para 0166 wherein the prior art teaches methods and techniques to identify mergable records using filtering, classification and clustering processes, para 0167, para 0170,, para 0188 wherein the prior art teaches vertical classification; para 0296-0297);
constructing said credit behavior ... map in a storage device defined by a data structure based on said identifier of said first entity, said identifier of said second entity, said identifier of said third entity, wherein said credit behavior ... map comprises a path between said first entity and said third entity via said second entity ((Psota) in at least FIG. 27; para 0015, para 0017-0018, para 0031 - 0035, para 0041-0048, para 0057, para 0064- 0065, para 0068-0069, para 0090, para 0104, para 0162, para 0164, para 0167, para 0214-0216, para 0222, para 0227-0229, para 0291, para 0293) comprises a path between said first entity and said third entity via said second entity;((Psota) in at least para 0055, para 0058, para 0063, para 0068-0069) and a path between said first entity and said fourth entity ((Psota) in at least para 0296-0297) via said entity hierarchically [vertical classification] related to said first entity, so that said credit behavior ...map is a credit behavior …map is formed in said storage device ((Psota) in at least FIG. 3; FIG. 27, FIG. 29; para 0031, para 0041, para 0044-0048; para 0057, para 0064- 0065, para 0068-0069, para 0090, para 0128, para 0162, para 0178, para 0216, para 0251, para 0291, para 0296-0297, para 0300);
using said credit behavior ... map to determine a risk of disruption of a global supply chain of said first entity at varying points of a credit supply chain, and to associate the disruption with an ultimate effect on the operations of the first entity ((Psota) n at least FIG. 11 and associatd text see at least para 0199; FIG. 22A-B; para 0011-0012, para 0016, para 0032, para 0037-0038, para 0055, para 0061, para 0063, para 0090, para 0097, para 0112, para 0115 wherein the prior art teaches a supplier providing goods and services within the stipulated delivery date may garner higher ratings compared to the suppliers who fails to deliver on time; para 0116, para 0125, para 0143-0145, para 0208, para 0252, para 0292-0308)
Further, customs records may include details about a bank and/or shipping organization that is participating in the customs transaction (international shipment). Therefore, financial risk may be determined for these third parties associated with a customs transaction (not just the buyers and sellers). In addition, based on this data it may be possible to predict levels of risk for any of the parties participating in customs transactions based on risk profiles of any of the other parties. If a bank that is identified in customs records is in default- then ratings for the suppliers of the goods in the transaction may be negatively impacted based on the risk of the bank not following through on a loan obligation of the transaction.
Please note explicit teaching of a bank identified that is in defaults determining the risk.
Examiner Note: The prior art incorporates buyer and seller interchangeably, by stating through the prior art "buyer and/or seller"; see Abstract; FIG. 11 and associated text see at least para 0199; para 0031, para 0036, para 0118, para 0144, para 0199, para 0245-0250, para 0296-0297).
The prior art Psota explicitly teaches associating records with entities; teaches identifiers of participating entities including financial creditors; analyzing the records in order to determine risk for at least one of participating entities and rating a suitability for at least on entity in the transaction for financial exposure. The prior art utilizes buyers and sellers interchangeably with respect to the database identifiers. Therefore, the prior art Psota provides some teaching, suggestion and motivation that would have led one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
Although the prior art does not explicitly utilize the term "return an identifier of an entity hierarchically related to said first entity" of information for entity relations, the prior art does teach merging records both transactional and non-transaction which includes various entities within the transaction process including lenders, suppliers' and suppliers, transportation entities, subcontractors, political factors, capacity (see para 0222) and teaches using decision trees to classify data in vertical classification which teaches/suggest hierarchical organization. Furthermore, the prior art teaches searching data within a hierarchy that has been organized in a hierarchical manner (see para 0149). Therefore, the prior art provides teaching that it was known in the field for data to be organized in a hierarchical system and suggest entity data relationships also organized in a hierarchical manner by teaching organizing entities by vertical classification, which would have led one of ordinary skill in the art to arrive at the claimed limitations (see also para 0128-0129).
The prior art Psota explicitly teaches associating records with entities; teaches identifiers of participating entities including financial creditors; analyzing the records in order to determine risk for at least one of participating entities and rating a suitability for at least on entity in the transaction for financial exposure. The prior art utilizes buyers and sellers interchangeably with respect to the database identifiers. Therefore, the prior art Psota provides some teaching, suggestion and motivation that would have led one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
Psota does not explicitly teach:
credit behavior network map
first search also returning an identifier...
return an identifier of an entity hierarchically related to said first entity
Baer teaches:
performing a first search of the database of credit inquiries to return an identifier of a second entity that made a credit inquiry concerning the first entity, performing a second search in the database of corporate linkage to return an identifier of an entity hierarchically related to said first entity, performing a third search of the database of credit inquiries to return an identifier of a third entity, wherein said third entity is a creditor of said second entity; ((Baer) in at least Abstract; Col 2 lines 16-23, 43-60, Col 3 lines 1-8, lines 65-Col 4 lines 1-3, Col 6 lines 17-22, Col 7 lines 3-36, Col 10 lines 37-45; wherein the prior art teaches a unique identifier for each row in a class with columns forming a linkage between a row within an auxiliary index class and corresponding of the primary index class; Col 11 lines 5-20, 32-50; Col 12 lines 28-41; wherein the prior art teaches relational content is index with unique identifiers for each content entity with the sequence identifier further includes intrinsic information about the hierarchical level of the entity; Col 24 lines 35-55, Col 29 lines 4-15, Col 37 lines 20-39, Col 37 lines 58-Col 38 lines 1-2, Col 39 lines 21-31; Col 74 lines 55-Col 76, Col 84 lines 65-Col 85 lines 1-7)
Please note that Baer describes a 2 dimensional data map (rows/columns see for example Col 9 lines 62-Col 10 lines 1-36)
Although Psota does not explicitly teach details of an identifier of an entity hierarchically related to a first entity, Psota does teach identifiers of entities and identifying what vertical the entity is in (i.e. industry, goods, supplier type (see para 0152). Therefore, although, Psota does not cite explicit language “an identifier of an entity hierarchically related to a first entity”, Psota does teach a system analogous to the limitation “an identifier of an entity hierarchically related to a first entity”.
Both Psota and Baer teach searching data content utilizing identifiers and multi-level classification of data. Baer teaches creating compilations of content from hierarchical content stored in a data repository and teaches the motivation of utilizing identifiers of entity hierarchically related to a first defined entity in order to search for specific objects within the hierarchy. It would have been obvious to one having ordinary skill at the time of the invention was made to modify the vertical classification of data objects of Psota to include details of an identifier of an entity hierarchically related to a first entity as taught by Baer since Baer teaches creating compilations of content from hierarchical content stored in a data repository with the motivation of utilizing identifiers of entity hierarchically related to a first defined entity in order to search for specific objects within the hierarchy.  Examiner note, although the prior art Baer searches data content for a different field of use, Baer explicitly teaches that entities are defined based on search model design.
Neil teaches:
constructing said credit behavior network map in a storage device defined by a data structure based on said identifier of said first entity, said identifier of said second entity, said identifier of said third entity, wherein said credit behavior network map comprises a path between said first entity and said third entity via said second entity, ((Neil) in at least Slide 5; Slide 13; Slide 17-23; Slide 26-33, Slide 35-37; Slide 40)
using said credit behavior network map to determine a risk of disruption of a global supply chain of said first entity at varying points of a credit supply chain, and to associate the disruption with an ultimate effect on the operations of the first entity [application of use entity] ((Neil) in at least slide 13; slide 18-21, slide 23, slide 27, slide 31, slide 33, slide 37, slide 40-41); and
Although Neil does not explicitly teach a method for displaying a two dimensional network map, the prior art illustrates a two dimensional network maps while explaining the advantages of a two dimensional network map.  According the prior art provides teaching that makes clear to one of ordinary skill that two dimensional maps are printable and capable of being displayed if desired.  Accordingly the prior art provides some teaching that would have led one or ordinary skill in the art to arrive at the claimed limitation of showing in a display a two-dimensional network map so that one can view the characterization of an event chain and see examples of an event (see Slide 17-21, Slide 27, Slide 37, page 40).  
Although Neil does not focus on credit risk data for the data network modelling, the prior art explicitly teaches that the risk data networking is a non-limiting valuable tool to utilize in plurality of field of use and provides exemplary applications including medical, casino probability, road fatalities, town flooding, air craft collision, operational risk of financial institutions (see pge 39).  Credit risk is an operational risk of financial institutions.   The prior art further provides a web site where one can customized a risk mat at AgenaRisk.   This site when review reveals additional applications for data map networking.  Therefore, the prior art provides teaching and motivation that would have led one of ordinary skill in the art to modify the application of the building of a risk map network to include credit risk analysis as set forth in the limitation with the motivation of  data network mapping in order to combine subjective judgements with data utilizing statistical and Monte Carlo techniques, in order to manage risk through pictures usable by novices and experts, in order to make complex risk problems easy to communicate, in order to enable reuseable, scalable and auditable risk models.
Although the prior art Psota does not explicitly utilize the term "two-dimensional" of information for credit behavior, the prior art does teach using programmable arrays, n-dimensional data storage and decision trees to classify data in vertical classification which teaches/suggest hierarchical organization. Furthermore, the prior art teaches searching data within a both transactional and non-transactional data that has been organized in a hierarchical manner (see para 0149). Therefore, the prior art provides teaching that it was known in the field for data to be organized in a classified manner and suggest entity data relationships also organized in a vertical classification, which suggests for each vertical level a different classification (i.e. dimension).
Both Psota and Neil teach analyzing data in order to determine risk.  Neil teaches the motivation of data network mapping in order to combine subjective judgements with data utilizing statistical and Monte Carlo techniques, in order to manage risk through pictures usable by novices and experts, in order to make complex risk problems easy to communicate, in order to enable reuseable, scalable and auditable risk models.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the vertical classification of data objects of Psota to include building a risk map network as taught by Neil since Neil teaches the motivation of data network mapping in order to combine subjective judgements with data utilizing statistical and Monte Carlo techniques, in order to manage risk through pictures usable by novices and experts, in order to make complex risk problems easy to communicate, in order to enable reuseable, scalable and auditable risk models
In reference to Claim 2:
The combination of Psota, Baer and Neil discloses the limitations of independent claim 1. Psota further discloses the limitations of dependent claim 2.
The system of claim 1 (see rejection of claim 1 above)
wherein the instructions in the memory cause the processor to perform a fourth search in the database of credit inquiries to return an identifier of a fourth entity that is one of a creditor or a maker of a credit inquiry of said entity hierarchically related to said first entity. ((Psota) in at least FIG. 27; para 0015, para 0017-0018, para 0031-0038; prior art Psota teaches a computer system which collects and stores a plurality of records among buyers and suppliers, aggregating the transaction and associating transactions with participating entities so that the user can search for suppliers, buyers and retrieve relevant information based on the aggregated data and identifiers of financial entities providing credit; para 0041, para 0042, wherein the prior art teaches classification of data records using processes which includes decision trees; para 0044-0049, para 0052, para 0057, para 0064 wherein the prior art searching with decision trees for data and updating data based on an association between the unique identifier and at least one data record field, para 0068-0069, using the processor to collect and store a plurality of non-transaction records; automatically aggregating the records of transactions and the non-transaction records with the processor; automatically associating the records with entities; analyzing the associated records with the processor to determine a financial risk for at least one of the entities; and rating a suitability of the at least one entity for financial exposure based on one of the analysis of the aggregated records and the determined financial risk. The plurality of non-transaction records may include data associated with at least one of the plurality of buyers and the plurality of suppliers. The plurality of non-transaction records may include data from at least one of trade data, intermediaries between a supplier and a buyer, supplier agents, country data, regional production data, commodity pricing, shipping data, import data, export data, credit- based data, certification data, regulatory data, securities trading data, tax records, and industry tracking data; para 0090; where in the prior art teaches "Section 172 allows for various type settings such as business type, owner type, ethnicity, small business, incorporation "; para 0102, para 0104; The prior art Psota teaches "Presently, buyers can access a plurality of supplier directories for information about suppliers. However, those directories may only contain information provided by the suppliers themselves, and on occasion, third-party information on limited subjects, such as relating to creditworthiness. "; para 0125, para 0128-0129, where the prior art teaches a collection and aggregation of data system where records of buyers/sellers and association of transaction with different entities including non-transaction data including custom records with information identified associated with entity's identification number; para 0144, para 0149 wherein the prior art teaches a search structure which utilizes an ontology or hierarchy for a search; para 0162, para 0164; wherein the prior art teaches merging records associated with entity and clusters and classification, para 0166 wherein the prior art teaches methods and techniques to identify mergable records using filtering, classification and clustering processes, para 0167, para 0170,, para 0188 wherein the prior art teaches vertical classification; para 0214-0216; Psota teaches a system/method where the user may search to obtain specific information criteria regarding the various entities and entity associated information; para 0222, para 0291 -0300, para 0296-0297)
Although the prior art does not use the term “fourth”, the prior art teaches a plurality of transaction participant entities and searching identifiers for entities.  According to MPEP 2144.04, duplication of parts alone is obvious.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In reference to Claim 3:
The combination of Psota, Baer and Neil discloses the limitations of dependent claim 2. Psota further discloses the limitations of dependent claim 3.
The system of claim 2 (see rejection of claim 2 above), 
Psota does not explicitly teach:
Baer teaches:
wherein the credit behavior map includes a path between said first entity and said fourth entity via said entity hierarchically related to said first entity ((Baer) in at least Col 11 lines 5-20, 32-50; Col 12 lines 28-41;wherein the prior art teaches relational content is index with unique identifiers for each content entity with the sequence identifier further includes intrinsic information about the hierarchical level of the entity, Col 24 lines 35-55, Col 29 lines 4-15, Col 37 lines 20-39, Col 39 lines 21-31; Col 75 lines 10-22. Col 84 lines 65-Col 85 lines 1-7)
Please note that Baer describes a 2 dimensional data map (rows/columns see for example Col 9 lines 62-Col 10 lines 1-36)
Both Psota and Baer teach searching data content utilizing identifiers and multi-level classification of data. Baer teaches creating compilations of content from hierarchical content stored in a data repository and teaches the motivation of utilizing identifiers of entity hierarchically related to a first defined entity in order to search for specific objects within the hierarchy. It would have been obvious to one having ordinary skill at the time of the invention was made to modify the vertical classification of data objects of Psota to include details of an identifier of an entity hierarchically related to a first entity as taught by Baer since Baer teaches creating compilations of content from hierarchical content stored in a data repository with the motivation of utilizing identifiers of entity hierarchically related to a first defined entity in order to search for specific objects within the hierarchy.
Examiner note, although the prior art Baer searches data content for a different field of use, Baer explicitly teaches that entities are defined based on search model design.
In reference to Claim 4:
The combination of Psota, Baer and Neil discloses the limitations of independent claim 1. Psota further discloses the limitations of dependent claim 4.
The system of claim 2 wherein the credit behavior network map (see rejection of claim 2 above), 
Psota does not explicitly teach:
is two dimensional.
Neil teaches:
is two dimensional. ((Neil) in at least Slide 5; Slide 13; Slide 17-23; Slide 26-33, Slide 35-37; Slide 40)
Although the prior art Psota does not explicitly utilize the term "two-dimensional" of information for credit behavior, the prior art does teach using programmable arrays, n-dimensional data storage and decision trees to classify data in vertical classification which teaches/suggest hierarchical organization. Furthermore, the prior art teaches searching data within a both transactional and non-transactional data that has been organized in a hierarchical manner (see para 0149). Therefore, the prior art provides teaching that it was known in the field for data to be organized in a classified manner and suggest entity data relationships also organized in a vertical classification, which suggests for each vertical level a different classification (i.e. dimension).
Both Psota and Neil teach analyzing data in order to determine risk.  Neil teaches the motivation of data network mapping in order to combine subjective judgements with data utilizing statistical and Monte Carlo techniques, in order to manage risk through pictures usable by novices and experts, in order to make complex risk problems easy to communicate, in order to enable reuseable, scalable and auditable risk models.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the vertical classification of data objects of Psota to include building a risk map network as taught by Neil since Neil teaches the motivation of data network mapping in order to combine subjective judgements with data utilizing statistical and Monte Carlo techniques, in order to manage risk through pictures usable by novices and experts, in order to make complex risk problems easy to communicate, in order to enable reuseable, scalable and auditable risk models.
In reference to Claim 7:
The combination of Psota, Baer and Neil discloses the limitations of independent claim 1. Psota further discloses the limitations of dependent claim 7.
The system of claim 1 (see rejection of claim 1 above), 
wherein said data structure is representative of cash flow signals and trends for suppliers and suppliers of suppliers of a said first entity ((Psota) in at least para 0090, para 0097, para 0106; wherein the prior art teaches rating revenue streams; para 0125, para 0127 Please note explicit teaching of determine behavior pattern (trends) which includes shipping patterns, buyer patterns, size of transactions, GNI per capita (i.e. revenue/cash flows) and supplier behavior/trends where the data is structured by weights, decision trees, thresholds, para 0294, para 0297-0298, para 0301-0303, para 0308).
In reference to Claim 8:
The combination of Psota, Baer and Neil discloses the limitations of independent claim 1. Psota further discloses the limitations of dependent claim 8.
The system of claim 1 (see rejection of claim 1 above), 
wherein the plurality of databases includes a database of trade data, and the instructions in the memory cause the processor to perform a search of the database of trade data, to access data concerning at least one of said second entity and said entity hierarchically related to said first entity. ((Psota) in at least FIG. 27; para 0015, para 0017-0018, para 0031-0038; prior art Psota teaches a computer system which collects and stores a plurality of records among buyers and suppliers, aggregating the transaction and associating transactions with participating entities so that the user can search for suppliers, buyers and retrieve relevant information based on the aggregated data and identifiers of financial entities providing credit; para 0041, para 0042, wherein the prior art teaches classification of data records using processes which includes decision trees; para 0047, para 0057, para 0064, para 0068-0069, using the processor to collect and store a plurality of non-transaction records; automatically aggregating the records of transactions and the non-transaction records with the processor; automatically associating the records with entities; analyzing the associated records with the processor to determine a financial risk for at least one of the entities; and rating a suitability of the at least one entity for financial exposure based on one of the analysis of the aggregated records and the determined financial risk. The plurality of non-transaction records may include data associated with at least one of the plurality of buyers and the plurality of suppliers. The plurality of non-transaction records may include data from at least one of trade data, intermediaries between a supplier and a buyer, supplier agents, country data, regional production data, commodity pricing, shipping data, import data, export data, credit- based data, certification data, regulatory data, securities trading data, tax records, and industry tracking data; para 0090; where in the prior art teaches "Section 172 allows for various type settings such as business type, owner type, ethnicity, small business, incorporation "; para 0102, para 0104; The prior art Psota teaches "Presently, buyers can access a plurality of supplier directories for information about suppliers. However, those directories may only contain information provided by the suppliers themselves, and on occasion, third-party information on limited subjects, such as relating to creditworthiness. "; para 0125, para 0149 wherein the prior art teaches a search structure which utilizes an ontology or hierarchy for a search, para 0162, para 0214-0216; Psota teaches a system/method where the user may search to obtain specific information criteria regarding the various entities and entity associated information; para 0222, para 0291 -0300)
In reference to Claim 9:
The combination of Psota, Baer and Neil discloses the limitations of independent claim 1. Psota further discloses the limitations of dependent claim 9.
The system of claim 1 (see rejection of claim 1 above), 
wherein the plurality of databases includes a database of business parameters ((Psota) in at least para 0184), and the instructions in the memory cause the processor to perform a search of the database of business parameters, to access data concerning at least one of said second entity and said entity hierarchically related to said first entity  ((Psota) in at least FIG. 27; para 0015, para 0017-0018, para 0031 -0035; prior art Psota teaches a computer system which collects and stores a plurality of records among buyers and suppliers, aggregating the transaction and associating transactions with participating entities so that the user can search for suppliers, buyers and retrieve relevant information based on the aggregated data and identifiers of financial entities providing credit; para 0042, wherein the prior art teaches classification of data records using processes which includes decision trees; para 0044-0049, para 0052, para 0064; wherein the prior art searching with decision trees for data and updating data based on an association between the unique identifier and at least one data record field; para 0069 receiving data based on automated identification of records in the plurality of records; para 0125, para 0128-0129, where the prior art teaches a collection and aggregation of data system where records of buyers/sellers and association of transaction with different entities including non-transaction data including custom records with information identified associated with entity's identification number; para 0144, para 0149 wherein the prior art teaches a search structure which utilizes an ontology or hierarchy fora search;, para 0162, para 0164;wherein the prior art teaches merging records associated with entity and clusters and classification, para 0166 wherein the prior art teaches methods and techniques to identify mergable records using filtering, classification and clustering processes, para 0167, para 0170,, para 0188 wherein the prior art teaches vertical classification; para 0296- 0297).
In reference to Claim 10:
The combination of Psota, Baer and Neil discloses the limitations of independent claim 1. Psota further discloses the limitations of dependent claim 10.
The system of claim 1 (see rejection of claim 1 above), 
wherein the plurality of databases includes a database of output parameters ((Psota) in at least para 0184), and the instructions in the memory cause the processor to perform a search of the database of output parameters, to access data concerning at least one of said second entity and said entity hierarchically related to said first entity ((Psota) in at least FIG. 27; para 0015, para 0017-0018, para 0031 -0035; prior art Psota teaches a computer system which collects and stores a plurality of records among buyers and suppliers, aggregating the transaction and associating transactions with participating entities so that the user can search for suppliers, buyers and retrieve relevant information based on the aggregated data and identifiers of financial entities providing credit; para 0042, wherein the prior art teaches classification of data records using processes which includes decision trees; para 0044-0049, para 0052, para 0064; wherein the prior art searching with decision trees for data and updating data based on an association between the unique identifier and at least one data record field; para 0069 receiving data based on automated identification of records in the plurality of records; para 0125, para 0128-0129, where the prior art teaches a collection and aggregation of data system where records of buyers/sellers and association of transaction with different entities including non-transaction data including custom records with information identified associated with entity's identification number; para 0144, para 0149 wherein the prior art teaches a search structure which utilizes an ontology or hierarchy fora search;, para 0162, para 0164;wherein the prior art teaches merging records associated with entity and clusters and classification, para 0166 wherein the prior art teaches methods and techniques to identify mergable records using filtering, classification and clustering processes, para 0167, para 0170,, para 0188 wherein the prior art teaches vertical classification; para 0296- 0297).
In reference to Claim 11:
The combination of Psota, Baer and Neil discloses the limitations of independent claim 1. Psota further discloses the limitations of dependent claim 11.
The system of claim 1 (see rejection of claim 1 above), 
wherein the instructions in the memory cause the processor to print or display the credit behavior network map on a printer or on a display, respectively, associated with a user terminal, so that a user can view and act upon information displayed. [directed toward intended use]  ((Psota) in at least para 0127 (“Over time, trends in ratings may then be captured and displayed to the buyer. Such trends may enable a graph-theory analysis (e.g., minimum cut, maximum flow, cliques, and the like) on buyer-supplier networks to determine the relationships between groups of buyers and suppliers, which may lead to additional value-added services such as improving production allocation for buyers.)”):
Neil teaches:
wherein the instructions in the memory cause the processor to print or display the credit behavior network map on a printer or on a display, respectively, associated with a user terminal, so that a user can view and act upon information displayed. ((Neil) in at least Title slide 1 wherein the prior art teaches risk maps to visual model and communicate risk; slide 24 wherein the prior art teaches a picture tells a thousand words; slide 27, (easy to understand and support); slide 40; slide 41; wherein the prior art teaches risk maps enable visual communication through pictures); and 
Although Neil does not explicitly teach a method for displaying a two dimensional network map, the prior art illustrates a two dimensional network maps while explaining the advantages of a two dimensional network map.  According the prior art provides teaching that makes clear to one of ordinary skill that two dimensional maps are printable and capable of being displayed if desired.  Accordingly the prior art provides some teaching that would have led one or ordinary skill in the art to arrive at the claimed limitation of showing in a display a two-dimensional network map so that one can view the characterization of an event chain and see examples of an event (see Slide 17-21, Slide 27, Slide 37, page 40).  
Both Psota and Neil teach analyzing data in order to determine risk.  Neil teaches the motivation of data network mapping in order to combine subjective judgements with data utilizing statistical and Monte Carlo techniques, in order to manage risk through pictures usable by novices and experts, in order to make complex risk problems easy to communicate, in order to enable reuseable, scalable and auditable risk models.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the vertical classification of data objects of Psota to include building a risk map network as taught by Neil since Neil teaches the motivation of data network mapping in order to combine subjective judgements with data utilizing statistical and Monte Carlo techniques, in order to manage risk through pictures usable by novices and experts, in order to make complex risk problems easy to communicate, in order to enable reuseable, scalable and auditable risk models
Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pub No. 2011/0173093 A1 by Psota (Psota), in view of US Patent No. 7,043,488 B1 by Baer et al. (Baer) in view of Using “Risk Maps" to Visually Model & Communicate Risk” by Neil (Neil) and further in view of JP 2005/135427 A by Yanagisawa et al (Yanagisawa)
In reference to Claim 5:
The combination of Psota, Baer and Neil discloses the limitations of dependent claim 4. Psota further discloses the limitations of dependent claim 5.
The system of claim 4 (see rejection of claim 4 above),
Psota does not explicitly teach:
wherein the credit behavior network map has an arbitrary depth and width to represent varying degrees of separation between the entities and additional entities.
Yanagisawa teaches:
wherein the credit behavior network map has an arbitrary depth and width to represent varying degrees of separation between the entities and additional entities. ((Yanagisawa) in at least para 0003, para 0009-0010, para 0039, para 0074, para 0091, para 0095, para 0128, para 0132-0133, para 0135, para 0138)
Both Psota and Yanagisawa are directed toward analyzing business data for financial risk.  Yanagisawa teaches the motivation determining the risk for business and their partners, suppliers as it relates to their hierarchical importance to the business in order to provide to the business the relationships of the vendors and their corresponding risk.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify elements for financial risks analysis of Psota to include the business hierarchy data elements of Yanagisawa since Yanagisawa teaches the motivation determining the risk for business and their partners, suppliers as it relates to their hierarchical importance to the business in order to provide to the business the relationships of the vendors and their corresponding risk.  
In reference to Claim 6:
The combination of Psota, Baer and Neil discloses the limitations of independent claim 1. Psota further discloses the limitations of dependent claim 6.
The system of claim 1 (see rejection of claim 1 above), 
Psota does not explicitly teach:
wherein said first entity and said entity hierarchically related to said first entity are related as one of a parent, a subsidiary, a branch, a business partner and a company having a common parent in said database of corporate linkage.
Yanagisawa teaches:
wherein said first entity and said entity hierarchically related to said first entity are related as one of a parent, a subsidiary, a branch, a business partner and a company having a common parent in said database of corporate linkage. ((Yanagisawa) in at least para 0066, para 0069, para 0074, para 0091-0092, para 0095, para 0099-0101, para 0128, para 0132-0133, para 0135, para 0138)
Both Psota and Yanagisawa are directed toward analyzing business data for financial risk.  Yanagisawa teaches the motivation determining the risk for business and their partners, suppliers as it relates to their hierarchical importance to the business in order to provide to the business the relationships of the vendors and their corresponding risk.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify elements for financial risks analysis of Psota to include the business hierarchy data elements of Yanagisawa since Yanagisawa teaches the motivation determining the risk for business and their partners, suppliers as it relates to their hierarchical importance to the business in order to provide to the business the relationships of the vendors and their corresponding risk.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2006/0229956 A1 by DeWitt et al; US Pub No. 2006/0173706 A1 by Allin et al ; US Patent no. 8,478,637 B1 by McRae et al; US Pub No. 2006/0229957 A1 by Broadwell et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697